Title: To George Washington from David Hoar, 12 March 1786
From: Hoar, David
To: Washington, George

 

May it Please your Excellency,
[Concord, Mass., 12 March 1786]State of Massachusetts. March 12, Independence ten.

Your established character as a warrior, entitles you to all the respect that can be due to the occupation relative to material defence and resistance. This exercise was a very necessary and agreeable Study in ancient times; but mankind has nearly outgrown these childish plays. We are now come to years of discretion, and may quarrel in a manner much more entertaining and less toilsome.
The Gospel acquaints us with a method of overcoming our fellow-creatures, by the Subtilty of mental operations, without exposing ourselves to fatigue or the conquered to injury. We have only to reverse the mistaken ideas of personal right and the medium of Social concord; our Subjects are then forever happy, and their Governors counted honourable So far as we extend our dominion.
We are contemplating in profound Solemnity, these simple questions. What is it in the human constitution, that gives the unmolested possession of property? And what that insures Social unity of Sentiment? We consult nature, reason and revelation, which all agree in one: they plainly discover, that men have not been learned enough in any former aera or dispensation, to answer the important enquiry. The present Situation of our understanding, and the peculiar condition of America, ordain this to be the time, and place, wherein So divine a Science must be opened.
We ought not to be So impolite, as to declare our result in too blunt a tone, but are ready to communicate this inestimable Secret, to any person, State or Kingdom, who can wisely concede to the annexed preliminaries. The proposed primary immunities, must be exhibited in an incontestible theory, clearly intelligible, conclusive and practicable; that no member of the respective community, may ever be exposed to loss, trouble or danger.
preliminary first. Human being is Sufficient to solve these momentous concerns.

preliminary Second. The person and society in whom the solution originates, owe no allegiance to any inferior jurisdiction.
Sir, With unfeigned respect I am yours,

David Hoar


president of the Independent Society in Concord for the culture, and propagation of learning and good manners.

